MEMORANDUM **
Although Maria Laurentia Chrysanti (“Chrysanti”) and her husband have faced some unfortunate discrimination on account of his Chinese ethnicity and their Christianity, it cannot be said that any of the incidents described by Chrysanti rise to the level of “persecution.” Substantial evidence therefore supports the IJ’s conclusion that petitioner failed to create a presumption of a well-founded fear of persecution based on past persecution while in Indonesia. Popova v. INS, 273 F.3d 1251, 1259 (9th Cir.2001).
Chrysanti’s testimony also undermines any evidence of an individualized fear of persecution should the family be returned to Indonesia. Two years had passed without incident while her family was living in an ethnic Indonesian neighborhood before they left the country. Also, the family had returned at least once to Indonesia before coming to the United States. Finally, although Christian-Muslim tensions ran high in other parts of the country, no violence had ever been carried out on their church in Jakarta. Accordingly, the evidence does not compel a conclusion that Chrysanti established subjective and objective evidence of a well-founded fear of persecution if returned to Indonesia. See INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.